IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20421
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JASON BERNARD ROBINSON,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-262-1
                         --------------------
                            April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jason Bernard Robinson appeals his guilty-plea conviction

and sentence for possessing with the intent to distribute 50

grams or more of cocaine base.    Robinson contends that 21 U.S.C.

§ 841 is facially unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     As Robinson concedes, his argument is foreclosed by circuit

precedent.     See United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).       The

judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.